Citation Nr: 0924918	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk







INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1943 to April 1946, and died in 
November 2006. This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In her VA Form 9, substantive appeal, 
the appellant requested a hearing before the Board; she 
withdrew the request in writing in June 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim. Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims under 38 U.S.C.A. § 1310 
must also include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

A March 2007 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing and the 
evidence she was responsible for providing.  It also 
instructed her that she must submit evidence showing "the 
Veteran died from a service connected injury or disease."  
Such statements do not comport with the requirements outlined 
by the Court in Hupp (which was decided after the RO had 
completed its actions in the present case); specifically, the 
previously service-connected conditions were not identified, 
and there was no explanation as to how to substantiate a DIC 
claim based on such conditions.

The Veteran had established service connection for residuals 
of a shell fragment wound in his right shoulder (rated 30 
percent).  According to his death certificate, the Veteran's 
immediate cause of death was respiratory failure due to lung 
cancer; arteriosclerotic heart disease and Type II diabetes 
mellitus were also listed as significant contributing 
conditions.  
The appellant contends that the Veteran's service connected 
residuals of a right shoulder wound caused or contributed to 
his death.  In support of her claim, the appellant has 
submitted May and July 2007, and June 2008 statements from 
her private physician, Dr. S.H., essentially to the effect 
that there indeed was a nexus between the Veteran's service 
connected right shoulder shrapnel wound and the malignancy 
that caused his death.   While these statements are couched 
in speculative terms and are insufficiently probative  to 
substantiate the claim, there is no medical (opinion) 
evidence to the contrary.  Therefore, further development of 
the medical evidence in this matter is necessary. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must send the appellant a 
letter providing her the notice required 
in claims for DIC under Hupp v. Nicholson, 
21 Vet. App. 342 (2007), specifically 
identifying the conditions for which the 
Veteran was service connected at the time 
of his death; explaining the evidence and 
information required to substantiate a DIC 
claim based on the previously service 
connected conditions; and explaining the 
evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
appellant should have the opportunity to 
respond.

2.  The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether the 
Veteran's service connected residuals of 
right shoulder shrapnel wound, at least as 
likely as not (i.e., a 50 percent or 
better probability), caused or contributed 
to cause or hastened his death.  The 
consulting physician must explain the 
rationale for the opinions given.  The 
rationale should address the theory of 
entitlement proposed by the appellant, 
i.e., that the Veteran's residuals of a 
right shoulder wound caused or aggravated 
his death-causing malignancy, and should 
specifically comment on the May and July 
2007 and June 2008 statements by Dr. S.H.  
The consulting physician should also offer 
an opinion as to whether the Veteran's 
service-connected right shoulder shell 
fragment wound residuals otherwise 
contributed to cause or hastened his 
death.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

